                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


IN RE: THOMAS J. SQUILLACE
       KATHLEEN A. SQUILLACE                                 Case Number: 16-44181-MLO
                                                             Chapter 13
Debtors.                                                     Judge OXHOLM

________________________________

WILLIAM D. JOHNSON
ACCLAIM LEGAL SERVICES, PLLC
8900 E. 13 Mile Road
Warren, MI 48093
248-443-7033
________________________________/

     MOTION SEEKING CONTEMPT REMEDIES, INCLUDING COSTS AND
SANCTIONS, AGAINST SHELLPOINT MORTGAGE SERVICING, FOR VIOLATION
 OF THE DISCHARGE INJUNCTION AND VIOLATION OF THE SPECIFIC TERMS
                     OF THE DISCHARGE ORDER

NOW COME the Debtors, Thomas and Kathleen Squillace, by and through Counsel, Acclaim

Legal Services, PLLC, who hereby represent unto this Honorable Court:

   1. This is an action for damages, both punitive and actual, and legal fees and expenses

       incurred by the Debtors for alleged violations of various provisions of Title 11 of the United

       States Code and violation of this Court’s prior order.

   2. The case specifically relates to claims arising under Section 524(a)(2) of Title 11 of the

       United States Code which provides that a discharge “operates as an injunction against the

       commencement or continuation of an action, the employment of process, or an act, to

       collect, recover or offset any such debt as a personal liability of the debtor, whether or not

       discharge of such debt is waived.” 11 U.S.C.§ 524(a)(2).

   3. Further, this action specifically relates to claims arising under Section 524(i) of Title 11 of




 16-44181-mlo      Doc 91      Filed 04/08/20     Entered 04/08/20 10:02:32         Page 1 of 15
    the United States Code which provides that:

            [t]he willful failure of a creditor to credit payments received under a plan confirmed

            under this title, unless the order confirming the plan is revoked, the plan is in

            default, or the creditor has not received payments required to be made under the

            plan in the manner required by the plan (including crediting the amounts required

            under the plan), shall constitute a violation of an injunction under subsection (a)(2)

            if the act of the creditor to collect and failure to credit payments in the manner

            required by the plan caused material injury to the debtor

 4. 4.      Further, this action relates specifically to Creditor’s willful disregard of the specific

    terms, factual findings, and the injunctive relief set forth in the discharge order entered in

    this particular case which declared that “with respect to secured claims which continue

    beyond the term of the plan, any pre-petition or post-petition defaults have been cured and

    such claims are in all respects current, with no escrow balance, late charges, costs or

    attorney fees owing. . .” The Order further states that “[a]ll creditors who hold secured

    claims which continue beyond the term of the plan shall take no action inconsistent with

    the above findings.”

 5. This is a core proceeding as that term is defined by Section 157(b)(2) of Title 28 of the

    United States Code in that it concerns claims and matters arising out of the administration

    of this bankruptcy case and rights duly established under Title 11 of the United States Code

    and by Section 1337 of Title 28 of the United States Code.

 6. Section 524(a) of Title 11 of the United States Code continues the protections afforded by

    the temporary automatic stay imposed by Section 362 beyond the discharge of the debtor.

    Kanipe v. First Tenn. Bank (In re Kanipe), 293 B.R. 750, 754-55 (Bankr. E.D. Tenn. 2002).




16-44181-mlo     Doc 91     Filed 04/08/20      Entered 04/08/20 10:02:32          Page 2 of 15
    Upon the entry of discharge, the automatic stay is replaced with a permanent injunction

    against the enforcement of all discharged debts. Id. at 755.

 7. “[T]he traditional remedy for violation of an injunction lies in contempt proceedings.”

    Pertuso v. Ford Motor Credit Co., 233 F.3d 417, 421 (6th Cir. 2000). Bankruptcy courts

    are vested with statutory contempt powers under Section 105 of Title 11. Id. at 423 n.1.

 8. “A bankruptcy court has not only the inherent authority to enforce its orders, but also the

    statutory authority, under 11 U.S.C. § 105(a), to issue ‘any order, process, or judgment that

    is necessary or appropriate to carry out the provisions’ of the Bankruptcy Code.” In re

    Adams, 2010 Bankr. LEXIS 2207 (Bankr. E.D.N.C. July 7, 2010). See also See In re John

    Richards Homes Bldg. Co., L.L.C., 404 B.R. 220, 227 (E.D. Mich. 2009).

 9. This authority "necessarily includes orders imposing sanctions for violating the discharge

    injunction." In re Barbour, 77 B.R. 530, 532 (Bankr. E.D.N.C. 1987); see also Workman

    v. GMAC Mortg. LLC (In re Workman), 392 B.R. 189 at 194 (Bankr. D.S.C. 2007) (citing

    multiple recent cases in which bankruptcy courts invoked power under § 105(a) to sanction

    parties who violated the discharge injunction).

 10. The Debtors filed a petition for relief under Chapter 13 of Title 11 of the United States

    Code on March 22, 2016. The Debtors confirmed Chapter 13 Plan directed the Debtors to

    remit mortgage payments direct to their mortgage servicer, NewRez LLC d/b/a Shellpoint

    Mortgage Servicing (“Creditor”).

 11. The Debtors received a discharge of their debts on December 10, 2019.

 12. Debtors made all payments to Creditor required of them during and after their case.

 13. On November 13, 2019, the Chapter 13 Trustee filed a Trustee’s Notice of Completion of

    Plan Payments and Notice of Final Cure.




16-44181-mlo     Doc 91    Filed 04/08/20      Entered 04/08/20 10:02:32        Page 3 of 15
 14. The Trustee’s “Notice of Completion of Plan Payments” advised interested parties that the

    Trustee was recommending the case for discharge and specifically advised Creditor that

    the discharge order entered in the case will include findings that: “[w]ith respect to any

    secured claim that continues beyond the term of the plan, any prepetition or post-petition

    defaults have been cured and the claim is in all respects current, with no escrow balance,

    late charges, costs or attorney fees owing,” and that “[a]ny creditor who holds a secured

    claim that continues beyond the term of the plan shall take no action inconsistent with the

    findings set forth in the Order of Discharge.”

 15. On December 3, 2019, Creditor filed a Response Agreeing with the Notice of Final Cure.

 16. The Response specifically states “Creditor states that the debtor(s) are current with all

    postpetition payments consistent with §1322(b)(5) of the Bankruptcy Code, including all

    fees, charges, escrow, and costs.”

 17. Since shortly before completion of the Plan, the Creditor has on multiple occasions

    contacted the Debtors, stating that they are several months behind on their mortgage

    payments due to an arrearage from early 2019, have sent inconsistent and varying amounts

    due, and threatened to send the Debtors to collection.

 18. Debtors have contacted Creditor, provided Creditor with information related to the

    discharge of the purported outstanding balance, and requested the Creditor cease all further

    collection action.

 19. On January 21, 2020, Counsel for Debtor sent via certified mail and email a

    correspondence advising Creditor of the discharge order and the penalties for violation as

    well as Debtors’ indication to pursue damages if collection did not stop.

 20. Unfortunately, the Debtors’ efforts have been met only with continued attempts to collect




16-44181-mlo     Doc 91    Filed 04/08/20     Entered 04/08/20 10:02:32         Page 4 of 15
    the purported “outstanding balance.”

 21. Creditor has never corrected its records and Creditor has elevated its harassment with

    threats to foreclose on the subject property based on a purported default in monthly

    payments, payments that were made and brought current during Debtors’ discharged

    Chapter 13.

 22. Debtors are extraordinarily distressed by Creditor’s actions as they faced nearly daily

    demands for payment and the constant uncertainty of whether Creditor will attempt to

    foreclose on the property. The Debtors welcome the opportunity to testify as to the stress

    and anxiety caused by Creditor’s willful and egregious actions. The inconsistency of the

    amounts demanded has further distressed the Debtors as they are unable to even attempt to

    pay the amount requested.

 23. In addition to the emotional distress, Debtors have suffered substantial economic damages.

        a. First, Creditor’s actions in the reporting of this debt as delinquent has had an

            adverse effect on Debtors’ credit standing.

        b. Second, Debtors have incurred (and will continue to incur) substantial liabilities for

            attorney fees. Attorney fees associated with the reopening of the case and the

            prosecution of the instant motion should be borne by Creditor. Counsel for Debtors

            estimates that the time associated with this matter has already exceeded 10 hours

            (at undersigned Counsel’s hourly rate of $250.00 for a total of $2,500.00) and will

            likely exceed 30 hours (totaling $7,500.00) after accounting for inevitable

            discovery and an evidentiary hearing to prove the Creditor’s conduct and the

            damages associated with it.

 24. In addition to actual damages (based on emotional distress, the adverse effect on the




16-44181-mlo      Doc 91    Filed 04/08/20     Entered 04/08/20 10:02:32        Page 5 of 15
    Debtors’ credit, and attorney fees), based on the willful and egregious nature of Creditor’s

    conduct punitive damages are warranted.

 25. Civil contempt is established by a showing that the following three elements are met by

    clear and convincing evidence: (1) the alleged contemnor had knowledge of the order

    which he is said to have violated; (2) the alleged contemnor did in fact violate the order;

    and (3) the order violated must have been specific and definite. Parker v. Thompson (In re

    Thompson), 383 B.R. 407, 410 (Bankr. N.D. Ohio 2007); Glover v. Johnson, 138 F.3d 229,

    244 (6th Cir. 1998) (holding that civil contempt is established by a showing of clear and

    convincing evidence that a party "violated a definite and specific order of the court

    requiring him to perform or refrain from performing a particular act or acts with knowledge

    of the court's order").

 26. In this case, the Debtors have met the burden of proving that Creditor had actual notice of

    the filing of the bankruptcy petition and the discharge order. Creditor in fact file a notice

    agreeing with discharge.

 27. Each demand for money, threat of acceleration of the debt, or verbal or written

    representation to the Debtors that there is a pre-discharge balance still owed is a violation

    of the discharge injunction.

 28. The discharge order is a "specific and definite" order of the court establishing that there is

    no pre-discharge arrearage.

 29. Civil sanctions for violation of the discharge injunction “may include actual damages,

    attorney's fees and, when appropriate, punitive damages.” Cherry v. Arendall (In re

    Cherry), 247 B.R. 176, 187 (Bankr. E.D. Va. 2000). “The purpose of civil contempt

    sanctions is to (1) compensate the complainant for losses and expenses it incurred because




16-44181-mlo     Doc 91       Filed 04/08/20    Entered 04/08/20 10:02:32         Page 6 of 15
    of the contemptuous act, and (2) coerce the contemnor into complying with the court

    order.” Jove Eng'g, Inc. v. IRS, 92 F.3d 1539, 1557 (11th Cir. Ala. 1996).

 30. Where willfulness is found and civil contempt results, costs associated with forcing

    compliance with the bankruptcy laws, including attorney fees, should be assessed to the

    offending creditor. In re Roush, 88 B.R. at 165. A debtor who is injured by a willful

    violation of the discharge injunction is entitled to damages, including reasonable attorney

    fees. In re Miller, 247 B.R. 224, 228 (Bankr. E.D. Mich. 2000). "The willfulness

    requirement refers to the deliberateness of the conduct and the knowledge of the

    bankruptcy filing." In re Kanipe, 293 B.R. at 755 (quoting In re Timbs, 178 B.R. 989, 997

    (Bankr. E.D. Tenn. 1994)). Behavior will be deemed willful if the party has knowledge or

    notice of sufficient facts "to cause a reasonably prudent person to make additional inquiry

    to determine whether a bankruptcy petition has been filed" and such party fails to make

    such inquiry. In re Roush, 88 B.R. 163, 164 (Bankr. S.D. Ohio 1988) (quoting In re Stucka,

    77 B.R. 777, 783 (Bankr. C.D. Cal. 1987)).

 31. The Debtors have thus satisfied their burden of establishing that Creditor had actual notice

    of the discharge and that, despite this notice, it continued its collections efforts in violation

    of the discharge order. These actions were willful as the Creditor deliberately sent written

    notices to the Debtors.

 32. The actions of Creditor have undermined the fundamental protections afforded by a

    bankruptcy filing and the integrity of the bankruptcy process. Without an award of punitive

    damages, Creditor will continue to remain indifferent to the statutory importance of the

    discharge injunction and the importance of complying with the terms of the discharge

    order. In this case, Creditor’s complete disregard for the discharge and the Court’s order




16-44181-mlo     Doc 91       Filed 04/08/20    Entered 04/08/20 10:02:32          Page 7 of 15
    warrants punitive damages in the amount of $30,000.00. Creditor acted in an egregious,

    willful, and wrongful manner in continuing to harass the Debtors in an attempt to collect

    on the discharged debt. Despite knowledge of the bankruptcy and the terms of the

    discharge order, Creditor has continued to harass the Debtors. The harassment has resulted

    in extraordinary distress for the borrowers. The Debtors have repeatedly expressed

    concerns that they are in constant fear of losing their home to the Creditor. This harassment

    must be punished to deter similar violations of the discharge by the Creditor. To protect

    all debtors and maintain the integrity of the bankruptcy process, Creditor must understand

    that ignoring factual findings of the bankruptcy court and specific terms of court orders

    will result in serious consequences. To properly serve the purpose of punitive damages in

    deterring further conduct of the same nature, a substantial award is necessary given the

    Creditor’s overall size and revenue. A nominal punitive damage award will not serve to

    deter Creditor from future similar actions. The Creditor will simply view a nominal

    punitive damage award as a “cost of doing business” and continue to disregard the

    protections the bankruptcy code affords debtors and continue to trample on the rights of

    debtors.

 33. The Debtors are informed and believe and therefore allege that as a result of these

    allegations, they are entitled to the recovery of damages and legal fees and expenses.




16-44181-mlo     Doc 91     Filed 04/08/20     Entered 04/08/20 10:02:32        Page 8 of 15
WHEREFORE, the Debtors respectfully pray that this Honorable Court enter an Order which

A. Confirms that the Debtors are current on all mortgage payments;

B. Finds Creditor Shellpoint Mortgage Servicing is in contempt of Court for violating the

   discharge injunction;

C. Orders Creditor Shellpoint Mortgage Servicing to immediate cease any further violations of

   the Court’s discharge order;

D. Orders Creditor Shellpoint Mortgage Servicing to report the loan as contractually current with

   all three major credit bureaus and withdraw any negative reports made since the entry of the

   discharge order;

E. Award actual damages and costs to Debtors for attorney fees and expenses in the amount of

   $7,500.00 or, in the alternative, enter an Order requiring Acclaim Legal Services to submit an

   application for fees;

F. Awards actual damages to Debtors for their time, inconvenience, anguish, stress, and

   emotional distress resulting from Creditor’s actions in the amount of $5,000.00 or, in the

   alternative, schedule a hearing to allow Debtors to submit evidence of their calculation of

   actual damages,

G. Award actual damages to compensate the Debtors for the adverse impact as to the Debtors’

   creditworthiness and mortgage eligibility resulting from the violation of the discharge

   injunction and related improper credit reporting in the amount of $10,000.00, or in the

   alternative schedule a hearing to allow Debtors to submit evidence on their calculation of actual

   damages;

H. Award the Debtors punitive damages in the amount of $30,000.00, or in the alternative

   schedule a hearing to allow Debtors to submit evidence on their calculation of the appropriate




 16-44181-mlo         Doc 91   Filed 04/08/20     Entered 04/08/20 10:02:32        Page 9 of 15
   punitive damages, including allowing discovery to compel Creditor to provide evidence of all

   offending correspondences and communications sent to the Debtors; and

I. Any other relief the Court deems just and proper.

Respectfully submitted,

April 7, 2020                                      /s/ Ryan A. Paree
                                                   Ryan A. Paree
                                                   Acclaim Legal Services, PLLC
                                                   8900 E. 13 Mile Road
                                                   Warren, MI 48093
                                                   248-443-7033
                                                   filing@AcclaimLegalServices.com




 16-44181-mlo     Doc 91     Filed 04/08/20    Entered 04/08/20 10:02:32      Page 10 of 15
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


IN RE: THOMAS J. SQUILLACE
       KATHLEEN A. SQUILLACE                                  Case Number: 16-44181-MLO
                                                              Chapter 13
Debtors.                                                      Judge OXHOLM

________________________________

WILLIAM D. JOHNSON
ACCLAIM LEGAL SERVICES, PLLC
8900 E. 13 Mile Road
Warren, MI 48093
248-443-7033
________________________________/

  PROPOSED ORDER GRANTING DEBTORS’ MOTION SEEKING CONTEMPT
  REMEDIES, INCLUDING COSTS AND SANCTIONS, AGAINST SHELLPOINT
 MORTGAGE SERVICING, FOR VIOLATION OF THE DISCHARGE INJUNCTION
   AND VIOLATION OF THE SPECIFIC TERMS OF THE DISCHARGE ORDER

Debtors having filed a MOTION SEEKING CONTEMPT REMEDIES, INCLUDING COSTS
AND SANCTIONS, AGAINST CREDITOR SHELLPOINT MORTGAGE SERVICING, FOR
VIOLATION OF THE DISCHARGE INJUNCTION AND VIOLATION OF THE SPECIFIC
TERMS OF THE DISCHARGE ORDER, no responses having been filed, a certificate of no
objection having been filed, and the Court being fully advised in this matter,

IT IS HEREBY ORDERED that Shellpoint Mortgage Servicing is hereby found in contempt of
Court for violating the discharge injunction and in contempt of the discharge order entered in the
above matter on December 10, 2019.

IT IS FURTHER ORDERED that Shellpoint Mortgage Servicing shall immediately cease all
collection efforts and shall, within 14 days of entry of this Order, issue written confirmation to the
Debtors that the account is current.

IT IS FURTHER ORDERED that Shellpoint Mortgage Servicing shall immediately report the loan
current to all credit bureaus and correct or remove all adverse credit reporting from the date of the
discharge order.

IT IS FURTHER ORDERED that Shellpoint Mortgage Servicing shall pay to the Debtors the
following within 30 days of the entry of this Order:

           a. Actual damages, to compensate the Debtors for anguish and emotional distress, in




 16-44181-mlo       Doc 91     Filed 04/08/20     Entered 04/08/20 10:02:32         Page 11 of 15
          the sum of $5,000.00;

       b. Actual damages for attorney fees and expenses paid to Acclaim Legal Services,
          PLLC in the sum of $7,500.00;

       c. Actual damages, to compensate the Debtors based on the adverse credit
          consequences related to Creditor’s violation of the discharge injunction, in the sum
          of $10,000.00;

       d. Punitive damages in the sum of $30,000.00.




                                  EXHIBIT 1




16-44181-mlo   Doc 91    Filed 04/08/20     Entered 04/08/20 10:02:32        Page 12 of 15
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


IN RE: THOMAS J. SQUILLACE
       KATHLEEN A. SQUILLACE                                Case Number: 16-44181-MLO
                                                            Chapter 13
Debtors.                                                    Judge OXHOLM

________________________________

WILLIAM D. JOHNSON
ACCLAIM LEGAL SERVICES, PLLC
8900 E. 13 Mile Road
Warren, MI 48093
248-443-7033
________________________________/

NOTICE OF MOTION SEEKING CONTEMPT REMEDIES, INCLUDING
  COSTS AND SANCTIONS, AGAINST SHELLPOINT MORTGAGE
 SERVICING, FOR VIOLATION OF THE DISCHARGE INJUNCTION
 AND VIOLATION OF THE SPECIFIC TERMS OF THE DISCHARGE
                        ORDER

Debtors have filed a MOTION SEEKING CONTEMPT REMEDIES, INCLUDING COSTS
AND SANCTIONS, AGAINST SHELLPOINT LOAN SERVICING, FOR VIOLATION OF
THE DISCHARGE INJUNCTION AND VIOLATION OF THE SPECIFIC TERMS OF THE
DISCHARGE ORDER


Your rights may be affected. You should read these papers carefully and discuss them with your
Attorney, if you have one in this bankruptcy case. (If you do not have an Attorney, you may
wish to consult one.)

If you do not want the Court to allow the Motion, or if you want the Court to consider your
views on the motion referred to above, within fourteen (14) days from the date of service of the
motion, you or your attorney must:

       1.      File with the Court a written response or an answer, explaining your position at:

                              United States Bankruptcy Court
                              211 West Fort Street, Suite 2100
                              Detroit, Michigan 48226

If you mail your response to the Court for filing, you must also mail it early enough so the Court


 16-44181-mlo      Doc 91     Filed 04/08/20     Entered 04/08/20 10:02:32        Page 13 of 15
will receive it within the above-stated time period.

       2.       Mail a copy to:
                               Acclaim Legal Services, P.L.L.C.
                               8900 E. 13 Mile Rd.
                               Warren, MI 48093

       2.       If a response or answer is timely filed and served, the clerk will schedule a
                hearing on the motion and you will be served with a notice of the date, time and
                location of the hearing.

If you or your Attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the notice and may allow the relief sought



April 7, 2020                                          /s/ Ryan A. Paree
                                                       Ryan A. Paree
                                                       Acclaim Legal Services, PLLC
                                                       8900 E. 13 Mile Road
                                                       Warren, MI 48093
                                                       248-443-7033
                                                       filing@AcclaimLegalServices.com




 16-44181-mlo       Doc 91    Filed 04/08/20      Entered 04/08/20 10:02:32      Page 14 of 15
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


IN RE: THOMAS J. SQUILLACE
       KATHLEEN A. SQUILLACE                                        Case Number: 16-44181-MLO
                                                                    Chapter 13
Debtors.                                                            Judge OXHOLM

________________________________

WILLIAM D. JOHNSON
ACCLAIM LEGAL SERVICES, PLLC
8900 E. 13 Mile Road
Warren, MI 48093
248-443-7033
________________________________/

                                        PROOF OF SERVICE

Deanna L. Runde hereby certifies that on April 8, 2020 she served a copy of the following documents:

        MOTION SEEKING CONTEMPT REMEDIES, INCLUDING COSTS AND
        SANCTIONS, AGAINST OCWEN LOAN SERVICING, LLC, FOR VIOLATION OF
        THE DISCHARGE INJUNCTION AND VIOLATION OF THE SPECIFIC TERMS OF
        THE DISCHARGE ORDER

The following entities were served via Certified Mail, U.S. Mail:

        Shellpoint Mortgage Servicing
        c/o CSC-Lawyer’s Incorporating Service (Company)
        601 Abbott Road
        East Lansing, MI 48823
                                                                    /s/ Deanna L. Runde
                                                                    Deanna L. Runde
                                                                    Acclaim Legal Services PLLC
                                                                    8900 E. 13 Mile Rd
                                                                    Warren, MI 48095
                                                                    248-443-7033
                                                                    filing@acclaimlegalservices.com




                                             EXHIBIT 3


 16-44181-mlo       Doc 91      Filed 04/08/20      Entered 04/08/20 10:02:32            Page 15 of 15
